Case: 20-10635     Document: 00515732835         Page: 1     Date Filed: 02/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-10635                         February 4, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Leslie Mayuly Kingrasaphone,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-364-4


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Leslie Mayuly Kingrasaphone appeals the 210-month sentence
   imposed following her guilty plea conviction for conspiracy to possess with
   intent to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),
   (b)(1)(A), and 846. She contends the district court erred by applying the two-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10635       Document: 00515732835          Page: 2    Date Filed: 02/04/2021




                                     No. 20-10635


   level enhancement under U.S.S.G. § 2D1.1(b)(5) based on its finding that the
   offense involved importation of methamphetamine. She concedes that the
   argument is foreclosed by this court’s decision in United States v. Foulks, 747
   F.3d 914, 915 (5th Cir. 2014), but she asserts that Foulks was wrongly decided.
          As Kingrasaphone concedes, her sole argument on appeal is
   foreclosed by the decision in Foulks, in which this court upheld the
   application of the § 2D1.1(b)(5) enhancement even where the person from
   whom the defendant purchased the methamphetamine had not personally
   imported it. Foulks, 747 F.3d at 915; see also United States v. Serfass, 684 F.3d
   548, 552 (5th Cir. 2012) (holding that the Section 2D1.1(b)(5) enhancement
   applies “regardless of whether the defendant had knowledge of [the drug]
   importation.”).    Accordingly, the Government’s motion for summary
   affirmance is GRANTED, the Government’s alternative motion for an
   extension of time to file a brief is DENIED as unnecessary, and the
   judgment of the district court is AFFIRMED.




                                          2